DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 9 and 10 is/are objected to because of the following informalities:  
In claim 9, lines 3-4, the recitation “through an outer wall of the main bodies” should read --through [[an]]a respective outer wall of the first and second main bodies--.
In claim 10, line 3, the recitation “the outer wall of the main bodies” should read –the respective outer walls of the first and second main bodies--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN103968171 (“Mo”).
Regarding claim 1, Mo discloses a first coupling (2) comprising a valve (at least partially defined by 24); a second coupling (3) releasably coupled to the first coupling and comprising a valve (at least partially defined by 33); and a removable sleeve (4) releasably engaged (see released configuration of fig. 5) with the first and second couplings, wherein the removable sleeve holds open (removable sleeve 4 holds couplings 2 and 3 together to maintain open configuration of valves 24 and 33; see fig. 9) each of the valves of the first and second couplings, and wherein the first and second couplings are configured such that, when the removable sleeve is separated from the first and second couplings, the valves of the first and second couplings close (when removable sleeve 4 is removed, couplings 2 and 3 separate to close valves 24 and 33; see fig. 8).
Regarding claim 2, Mo discloses while the removable sleeve (4) is engaged with the first (2) and second (3) couplings (see fig. 9), the removable sleeve is engaged (by means of bodies 23 and 31, respectively, of couplings 2 and 3) with respective poppets (24 and 33) of the valves of the first and second couplings.
Regarding claim 3, Mo discloses the valves (24 and 33) of the first (2) and second (33) couplings are spring-biased (via springs 25 and 34) to close (see closed position of fig. 8).
Regarding claim 6, Mo discloses the single-use fluid coupling device (2 & 3) being a single-use aseptic fluid coupling device (valves 24 and 33 automatically close upon disengagement from one another via biasing forces of springs 25 and 34, inhibiting migration of foreign elements into the flow paths of the first and second couplings, 2 & 3).
Regarding claim 7, Mo discloses after removal of the removable sleeve (4) from engagement with the first (2) and second (3) couplings (see figs. 5 and 8), the removable sleeve is not engageable with the first and second couplings so as to hold open each of the valves (24 and 33) of the first and second couplings.
Regarding claim 8, Mo discloses the removable sleeve (4) retains the first coupling (2) releasably coupled (see figs. 5 and 8) with the second coupling (3) while the removable sleeve is releasably engaged with the first and second couplings (see figs. 5 and 6).
Regarding claim 9, Mo discloses the first coupling (2) includes a first main body (24) and the second coupling (3) includes a second main body (33), wherein the first and second main bodies each define one or more openings (265 and 332) through an outer wall (radially outer wall) of the main bodies.
Regarding claim 12, Mo discloses the first coupling (2) including a projection (top cylindrical projection of member 24, relative to the orientation of fig. 8) that is releasably engaged with a receptacle (opening of member 31 within which top cylindrical projection of member 24 is received) of the second coupling (3).
Regarding claim 14, Mo discloses the removable sleeve (4) extending more than 180 degrees (see fig. 2) around an outer circumference of the first (2) and second (3) couplings.
Regarding claim 15, Mo discloses the removable sleeve (4) being manually deflectable to allow disengagement of the removable sleeve from the first (2) and second (3) couplings.
Regarding claim 16, Mo discloses the first coupling (2) includes a first main body (24) and the second coupling (3) includes a second main body (33), wherein the first main body defines two openings (see openings defined by passages 261 and 262; see fig. 8) through the first main body, and wherein the second main body defines two openings (332; see fig. 8) through the second main body.
Regarding claim 19, Mo discloses a first coupling (2) comprising a valve (24); a second coupling (3) comprising a valve (34), the second coupling configured to be releasably coupled together with the first coupling (see figs. 5 and 6); and a removable sleeve (4) configured to be releasably engaged (see figs. 5 and 6) with the first and second couplings while the first and second couplings are coupled together, wherein, while the removable sleeve is engaged with the first and second couplings (see figs. 6 and 9), the valves of the first and second couplings are each open (see figs. 6 and 9), and wherein, when the removable sleeve is separated from the first and second couplings (see fig. 5), the valves of the first and second couplings close (see fig. 8).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by KR2020200057325 (“Jeon”).
Regarding claim 1, Jeon discloses a first coupling (10a; see fig. 8) comprising a valve (valve 31 of coupling 10a); a second coupling (10b; see fig. 8) releasably coupled to the first coupling and comprising a valve (valve 31 of coupling 10b); and a removable sleeve (20) releasably engaged with the first and second couplings, wherein the removable sleeve holds open (see dotted line illustration of flaps 31 in fig. 8) each of the valves of the first and second couplings, and wherein the first and second couplings are configured such that, when the removable sleeve is separated from the first and second couplings, the valves of the first and second couplings close (see solid line illustration of flaps 31 in fig. 8).
Regarding claim 5, Jeon discloses the first (10a) and second (10b) couplings being identical (see fig. 8).
Allowable Subject Matter
Claim(s) 4, 10, 11, 13, 17, 18 and 20 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious the single-use fluid coupling device the removable sleeve directly contacting movable poppets of each of the valves of the first and second couplings, in combination with the remaining limitations of the claim and/or base claim.
Regarding claim 10, the closest prior art does not disclose or render obvious the radially extending projections extending through the one or more openings through the outer wall of the main bodies, in combination with the remaining limitations of the claim, base claim and/or any intervening claim(s).
Claim 11 is allowable because it requires all the limitations of allowable claim 10.
Regarding claim 13, the closest prior art does not disclose or render obvious the relief area defined by the removable sleeve receiving the projection, in combination with the remaining limitations of the claim, base claim and/or any intervening claim(s).
Regarding claim 17, the closest prior art does not disclose or render obvious the removable sleeve including four radially extending projections that extend through the two openings through the first main body and the two openings through the second main body, in combination with the remaining limitations of the claim, base claim and/or any intervening claim(s).
Claim 18 is allowable because it requires all the limitations of allowable claim 17.
Regarding claim 20, the closest prior art does not disclose or render obvious the radially extending projections of the removable sleeve extending through the one or more openings through the first main body and the one or more openings through the second main body, and wherein the radially extending projections engage in annular grooves defined by the valves of the first and second couplings, in combination with the remaining limitations of the claim and/or base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2012/0025523 discloses first and second couplings held together by a circlip having a plurality of radial projections engaging apertures and recesses  of the first and second couplings.  CN105508775 discloses first and second couplings having respective valves, which are actuated by a radial flange of a sleeve insert.  FR1373480 discloses first and second couplings, which are held together by a sleeve having a radial projection engaging a recess to prevent separation of the first and second couplings.  US2015/0292638 discloses first and second couplings, which are connected via a sleeve.  DE391847 discloses first and second couplings having respective valves, wherein the respective valves are held in an open position, against biasing springs, by a clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753